DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 16, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-32 are pending in the application. Claims 31 and 32 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, 16, 24, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2021/0013947) in view of Gao et al. (Newly Cited, US 2021/0194737).
Regarding claims 1 and 11, Dou discloses or suggests a method of wireless communication and a wireless communication device (see at least Fig. 8, a network device), the method and the wireless communication device comprising:
at least one processor (see at least Fig. 8 and paragraphs 174-179); and
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor is configured to cause the at least one processor to: (see at least Fig. 8 and paragraphs 174-179):
receive an indication of an antenna switching capability of a user equipment (UE), the antenna switching capability representing a number of receive (RX) antenna ports of the UE (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R for sending using one physical antenna and receiving using eight physical antennas),
wherein a number of sounding reference signal (SRS) resource sets for the UE is configured based on the number of the RX antenna ports being in excess of four (see at least paragraphs 59, 72-81, and 87-90, the network device schedules a number of resource sets for the UE based on the 1T8R capability of the terminal device, where the terminal device selects, according to the indication of the network device, a corresponding physical antenna from the plurality of physical antennas to send information to the network, where the information sent by the terminal device to the network device may be a sounding reference signal (SRS)); and
receive, from the UE, UL transmissions of one or more SRS resources for each SRS resource set of the number of SRS resource sets (see at least paragraphs 59, 72-81, and 87-90, the terminal device selects, according to the indication of the network device, a corresponding physical antenna from the plurality of physical antennas to send information to the network, where the information sent by the terminal device to the network device may be a sounding reference signal (SRS)).
Dou does not explicitly disclose that each SRS resource set, of the number of SRS resource sets, is provided in a different uplink (UL) slot. However, Gao, from the same or similar fields of endeavor, discloses or suggests that each SRS resource set, of the number of SRS resource sets, is provided in a different uplink (UL) slot (see at least Figs. 9A-9B and paragraphs 79 and 80, SRS resource set 910 in slot N+K2 and SRS resource set 920 in slot N+K3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the techniques as taught by Gao in to the invention of Dou in order to enable antenna switching for SRS transmission.
Regarding claim 2, Dou discloses or suggests that the number of the RX antenna ports of the UE is equal to 6 or 8 (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R sending using one physical antenna and receive using eight physical antennas);
regarding claims 3 and 12, each of the one or more SRS resources includes more than 4 ports (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R sending using one physical antenna and receive using eight physical antennas); and
regarding claims 4 and 13, the receiving of the indication of the antenna switching capability comprises receiving an indication of a number of transmit (TX) chains of the UE switchably coupled to two or more of the RX antenna ports (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R for  sending using one physical antenna and receiving using eight physical antennas), the number of SRS resource sets being based on the number of TX chains and based on the number of the RX antenna ports being in excess of four (see at least paragraphs 59, 72-81, and 87-90, the network device schedules a number of resource sets for the UE based on the 1T8R capability of the terminal device, where the terminal device selects, according to the indication of the network device, a corresponding physical antenna from the plurality of physical antennas to send information to the network, where the information sent by the terminal device to the network device may be a sounding reference signal (SRS)).

Regarding claims 16 and 24, Dou discloses or suggests a method of wireless communication and a wireless communication device (see at least Fig. 7, terminal device, the method and the wireless communication device comprising:
at least one processor (see at least Fig. 7 and paragraphs 166-172); and
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor (see at least Fig. 7 and paragraphs 166-172), is configured to cause the at least one processor to:
report, to a network node, an antenna switching capability indicating at least a number of receive (RX) antenna ports being greater than four (see at least paragraphs 59 and 68-71, the terminal device reports capability information of the terminal device indicating that the terminal device supports 1T8R for sending using one physical antenna and receiving using eight physical antennas),
where a number of sounding reference signal (SRS) resource sets is configured based on the antenna switching capability (see at least paragraphs 59, 72-81, and 87-90, the network device schedules a number of resource sets for the UE based on the 1T8R capability of the terminal device, where the terminal device selects, according to the indication of the network device, a corresponding physical antenna from the plurality of physical antennas to send information to the network, where the information sent by the terminal device to the network device may be a sounding reference signal (SRS)); and
transmit, to the network node, one or more SRS resources for each SRS resource set of the SRS resource sets (see at least paragraphs 59, 72-81, and 87-90, the terminal device selects, according to the indication of the network device, a corresponding physical antenna from the plurality of physical antennas to send information to the network, where the information sent by the terminal device to the network device may be a sounding reference signal (SRS)).
Dou does not explicitly disclose that each SRS resource set, of the number of SRS resource sets, is provided in a different uplink (UL) slot. However, Gao, from the same or similar fields of endeavor, discloses or suggests that each SRS resource set, of the number of SRS resource sets, is provided in a different uplink (UL) slot (see at least Figs. 9A-9B and paragraphs 79 and 80, SRS resource set 910 in slot N+K2 and SRS resource set 920 in slot N+K3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the techniques as taught by Gao in to the invention of Dou in order to enable antenna switching for SRS transmission.

Regarding claims 31 and 32, Dou discloses all of the subject matter of the claimed invention except that each SRS resource set comprises the last 6 symbols of a respective UL slot. However, Gao, from the same or similar fields of endeavor, discloses or suggests that each SRS resource set comprises the last 6 symbols of a respective UL slot (see at least Figs. 3-5, and paragraphs 56 and 57, SRS resources in one SRS resource set can be located within the last 6 symbols in one slot (which are the 9th to 14th symbols)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the techniques as taught by Gao in to the invention of Dou in order to enable antenna switching for SRS transmission.

Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2021/0013947) in view of Gao et al. (Newly Cited, US 2021/0194737), and further Jin et al. (US 2021/0297291).
Regarding claims 9, 10, 14, and 15, Dou, as modified by Gao, discloses all of the subject matter of the claimed invention except each SRS resource set comprises up to 14 symbols of a respective UL slot and includes up to 6 SRS resources and dynamically configuring a number of SRS resources in each SRS resource set based on changes in UL traffic from the UE.
Jin, from the same or similar fields of endeavor, disclose or suggests each SRS resource set comprises up to 14 symbols of a respective UL slot and includes up to 6 SRS resources (see at least paragraphs 92-97 and 112, an uplink slot includes 14 symbols, where all of the symbols in the uplink slot is used to transmit an SRS) and dynamically configuring a number of SRS resources in each SRS resource set based on changes in UL traffic from the UE (see at least paragraphs 162-173, configuring the number of SRS time domain resource based on changes in PUSCH from the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jin in to the invention of Dou, as modified by Gao, in order to obtain a more accurate channel estimation based on the SRS.

Claims 17, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2021/0013947) in view of Gao et al. (Newly Cited, US 2021/0194737), further in view of Kim (US 2015/0304994), and further in view of Jin et al. (US 2021/0297291).
Regarding claims 17, 18, and 25, Dou, as modified by Gao, discloses or suggests the antenna switching capability further indicates a number of transmit (TX) chains switchably coupled to two or more of the RX antenna ports (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R for sending using one physical antenna and receiving using eight physical antennas). However, Dou does not explicitly disclose calculating a number of cyclic shifts to be applied to the transmission of the one or more SRS resources on each RX antenna port of the RX antenna ports, where the number of TX chains being greater than 4 and the one or more SRS resources being transmitted over a plurality of resource elements (REs), where, for each RE of the plurality of REs, the number of cyclic shifts is less than or equal to the number of antenna ports.
Kim, from the same or similar fields of endeavor, discloses or suggests calculating a number of cyclic shifts to be applied to the transmission of the one or more SRS resources on each RX antenna port of the RX antenna ports (see at least Fig. 7, and paragraphs 119 and 139-142, parameters for determining a resource block to which an SRS is transmitted, a cyclic shift of an SRS, and the number of antenna ports can be transmitted from a transmission port), where the one or more SRS resources being transmitted over a plurality of resource elements (REs) (see at least Figs. 7 and 8, and paragraphs 121-127, the SRS sequence is mapped to resource elements), where, for each RE of the plurality of REs, the number of cyclic shifts is less than or equal to the number of antenna ports (see at least paragraphs 119 and 139-142, the number of cyclic shifts is equal to the number of antenna ports, which is 8).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kim in to the invention of Dou, as modified by Gao, in order to achieve orthogonality amongst the SRS resources.
Dou, as modified by Gao and Kim, does not explicitly disclose the number of TX chains being greater than 4. However, Jin, from the same or similar fields of endeavor, discloses or suggests the number of TX chains being greater than 4 (see at least paragraph 82, 8 transmit 8 receive (8T8R)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the 1T8R of Dou, as modified by Gao and Kim, with 8T8R of Jin because one of ordinary skill in the art would have been able to carry out such a substitution and the results would have been reasonably predicatable.

Claims 22, 23, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2021/0013947) in view of Gao et al. (Newly Cited, US 2021/0194737), and further in view of Jiang et al. (US 2021/0014794).
Regarding claims 22, 23, 29, and 30, Dou, as modified by Gao, discloses all of the subject matter of the claimed invention except changing an active bandwidth part (BWP) associated with a wireless communication device or changing a power saving configuration of a wireless communication device and reporting a different number of the  RX antenna ports or TX chains based on the change in the active BWP or the change in the power saving configuration.
Jiang, from the same or similar fields of endeavor, discloses or suggests changing an active bandwidth part (BWP) associated with a wireless communication device (see at least paragraphs 43-45 and 102-105, the width of a BWP is smaller than or equal to 20 RBs and the width of a BWP is greater than 20 RBs) or changing a power saving configuration of a wireless communication device (see at least paragraphs 64-67, when the current remaining battery of the UE is smaller than or equal to a first predetermined capacity threshold and when the current remaining battery of the UE is greater than or equal to a second predetermined capacity) and reporting a different number of RX antenna ports or TX chains based on the change in the active BWP or the change in the power saving configuration (see at least paragraphs 64-67 and 102-105, the desired number of reception antenna is changed based on the current remaining battery or the change in the active BWP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jiang in to the invention of Dou, as modified by Gao, in order to change the transmission mode of the UE accurately, reduce the unnecessary power consumption for the UE and achieve a power-saving effect to ensure the data transmission performance of the system (see at least paragraphs 42 of Jiang).

Allowable Subject Matter
Claims 5-8, 19-21, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/23/2022